United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, WESTCHESTER
POSTAL & DISTRIBUTION CENTER,
White Plains, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0070
Issued: March 21, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 13, 2015 appellant filed a timely appeal from a September 1, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury causally
related to the accepted July 9, 2015 employment incident.
FACTUAL HISTORY
On July 10, 2015 appellant, then a 25-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on July 9, 2015 she experienced pain in her back while lifting a
1

5 U.S.C. § 8101 et seq.

tray of magazines out of the postcon, which caused her to drop the tray and bend her wrist. She
claimed injury to her back, neck, and wrist. Appellant stopped work on July 10, 2015. In
statements dated July 9 and 10, 2015, she described the July 9, 2015 employment incident.
Appellant submitted a July 13, 2015 report from Dr. Gus Sofos, a chiropractor. In this
report Dr. Sofos provided appellant’s history of injury, and noted her current complaints and
examination findings. He diagnosed cervical and thoracic segmental dysfunction. Dr. Sofos did
not indicate whether an x-ray was performed.
In a July 9, 2015 hospital record, Dr. Erica Cavallo-Olivo, a Board-certified emergency
physician, diagnosed cervical strain, low back strain, lumbosacral strain, thoracic strain, and
wrist pain. She also provided discharge instructions sheets and a work excuse note from July 9
to 11, 2015.
On July 31, 2015 OWCP informed appellant that the evidence of record was insufficient
to support her claim. Appellant was advised of the medical evidence necessary to support her
claim and was asked to submit, within 30 days, a well-rationalized opinion from her physician
regarding the cause of her condition.
In response, OWCP received a July 23, 2014 request for a magnetic resonance imaging
(MRI) scan from Dr. Zeeshan Solangi, an internist. It also received return to work notes dated
July 17 and August 5 and 19, 2015 from Dr. Sofos, which noted cervical and thoracic pain due to
the work injury.
On August 7, 2015 OWCP also received a Form OWCP-5c, from Dr. Leanne Forman, a
Board-certified internist, wherein she advised that appellant was capable of returning to work in
her usual position with no restrictions. No diagnosis was provided.
By decision dated September 1, 2015, OWCP accepted that the alleged employment
incident occurred as alleged, but denied the claim as the medical evidence did not establish that
appellant sustained an injury causally related to the accepted incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury2 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.3
2

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident
or series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
3

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established. A
fact of injury determination is based on two elements. First, the employee must submit sufficient
evidence to establish that he or she actually experienced the employment incident at the time,
place, and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged
but fail to show that his or her condition relates to the employment incident.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.5
An award of compensation may not be based on surmise, conjecture, or speculation or
upon appellant’s belief that there is a causal relationship between her condition and her
employment.6 To establish causal relationship, she must submit a physician’s report, in which
the physician reviews the factors of employment identified by appellant as causing her condition
and, taking these factors into consideration as well as findings upon examination and her medical
history, state whether these employment factors caused or aggravated her diagnosed condition.7
ANALYSIS
OWCP accepted that the July 9, 2015 incident occurred as alleged. The Board however
affirms the denial of the claim, as appellant did not submit sufficient medical evidence to support
that she sustained an injury causally related to the July 9, 2015 employment incident.8
While in the July 9, 2015 hospital record Dr. Cavallo-Olivo provided diagnoses of
cervical, lumbar, and thoracic sprain. She however did not provide a history of the July 9, 2015
employment incident, nor did she provide a medical opinion as to how the July 9, 2015
employment incident caused the diagnosed conditions. As such, her report is of limited
probative value.9 Furthermore, the diagnosis of wrist pain is not a firm medical diagnosis. The
Board has found that pain is a symptom and not a compensable medical diagnosis.10
4

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

5

Id. See Gary J. Watling, 52 ECAB 278 (2001).

6

William S. Wright, 45 ECAB 498, 503 (1993).

7

Calvin E. King, 51 ECAB 394, 401 (2000).

8

See Robert Broome, 55 ECAB 339 (2004).

9

See Manuel Gill, 52 ECAB 282 (2001).

10

V.S., Docket No. 14-2028 (issued June 3, 2015).

3

Accordingly, Dr. Cavallo-Olivo’s July 9, 2015 hospital record is insufficient to establish
appellant’s claim.
Several medical notes were received from Dr. Sofos, a chiropractor. However, Dr. Sofos
is not a qualified physician under FECA. Section 8101(2) of FECA11 provides that the term
physician, as used therein, includes chiropractors only to the extent that their reimbursable
services are limited to treatment consisting of manual manipulation of the spine to correct a
subluxation as demonstrated by x-ray to exist, and subject to regulation by the Secretary.12
There is no indication that Dr. Sofos obtained an x-ray to demonstrate the existence of a specific
subluxation of the spine. He is therefore not considered a physician under FECA and he is not
competent to render a medical opinion on the issue of causal relationship.13 Thus, Dr. Sofos’
reports are insufficient to establish appellant’s claim.
The other evidence of record, including the request for an MRI scan and Dr. Forman’s
Form OWCP-5c report, contain no diagnoses of appellant’s conditions, and no opinion on causal
relationship. These additional documents are therefore insufficient to establish appellant’s claim.
Consequently, appellant has offered insufficient medical evidence to establish her claim.
As noted, causal relationship is a medical question that must be established by probative medical
opinion from a physician.14 The physician must accurately describe appellant’s work duties and
medically explain the pathophysiological process by which these duties would have caused or
aggravated her condition.15 Because appellant has not provided such medical opinion evidence
in this case, she has failed to meet her burden of proof.
On appeal, appellant asserts that the medical evidence submitted supports her claim. As
noted, the evidence of record is insufficient to establish causal relationship. Appellant has the
burden to establish causal relationship through the submission of rationalized medical opinion
evidence.16
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.

11

5 U.S.C. § 8101(2).

12

See 20 C.F.R. § 10.400(e) (defining reimbursable chiropractic services).

13

See generally Theresa K. McKenna, 30 ECAB 702 (1979).

14

I.J., 59 ECAB 408 (2008).

15

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also S.T., Docket No.
11-237 (issued September 9, 2011).
16

John J. Montoya, 54 ECAB 306 (2003).

4

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an injury on
July 9, 2015 causally related to the accepted employment incident.
ORDER
IT IS HEREBY ORDERED THAT the September 1, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 21, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

